 



Exhibit 10.5.16

(GALE LOGO) [l14570al1457008.gif]   The Gale Company
Real Estate Investment&Services
Corporate Headquarters
100 Campus Drive
Suite 200
Florham Park NJ 07932
Tel: 973.301.9500
Fax: 973.245.3614

February 24, 2004
Lynn A. Siverd
Vice President and Chief Privacy Officer
Harris Interactive, Inc.
135 Corporate Woods
Rochester, New York 14623-1457

             
RE:
  Tenant   -   Harris Interactive, Inc.
 
  Premises   -   33,675 rentable square feet
 
  Building   -   5 Independence Way, Princeton, New Jersey

Dear Lynn:
     In connection with the above-referenced matter, I am pleased to enclose for
your files two (2) fully executed original counterparts of the Eighth Amendment
of Lease and Partial Surrender Agreement dated February 20, 2004
     We thank you for your cooperation in successfully consummating this
transaction and look forward to serving your real estate needs in a manner that
exceeds all expectations.
     If you have any questions or comments with regard to the foregoing, do not
hesitate to contact me.

            Very truly yours,
      /s/ Marc Ripp       Marc Ripp       Counsel     

FLORHAM PARK NJ      PRINCETON NJ       NEW YORK NY      BOSTON MA      IRVINE
CA       LONDON UK



--------------------------------------------------------------------------------



 



     EIGHTH AMENDMENT OF LEASE AND PARTIAL SURRENDER AGREEMENT
     THIS EIGHTH AMENDMENT OF LEASE AND PARTIAL SURRENDER AGREEMENT (this
“Agreement”) dated as of the 20th day of February, 2004, between 5 INDEPENDENCE
ASSOCIATES LIMITED PARTNERSHIP, a New Jersey limited partnership, having an
address c/o PW/MS Management Co., Inc., The Gale Company, LLC, Park Avenue at
Morris County, 100 Campus Drive, Florham Park, New Jersey 07932-1007
(“Landlord”) and HARRIS INTERACTIVE, INC., a Delaware corporation, having an
address at 135 Corporate Woods, Rochester, New York 14623-1457 (“Tenant”).
WITNESSETH:
     WHEREAS:
     A. Bellemead Development Corporation, predecessor-in- interest to Landlord,
and Total Research Corporation, predecessor-in-interest to Tenant, heretofore
entered into a certain lease dated December 2, 1985, as amended on July 31,
1986, January 5, 1987, November 27, 1990, December 27, 1995, December 12, 1996,
February 19, 1998, June 15, 1998, September 28, 1999, January 17, 2000 and
December 15, 2000 (said lease as it was or may hereafter be amended is
hereinafter called the “Lease”) with respect to a portion of the building
commonly known as 5 Independence Way, Princeton, New Jersey;
     B. Tenant desires to (i) surrender to Landlord a portion of the Demised
Premises, as shown on Exhibit A attached hereto (the “Surrender Premises”), and
(ii) remain obligated under the Lease for the balance of the Demised Premises,
as shown on Exhibit B attached hereto (the “Retained Premises”);
     C. Landlord is willing to accept Tenant’s surrender of the Surrender
Premises, subject, however, to the terms and conditions contained herein;
     D. The term of the Lease with respect to the Demised Premises, excluding
the Growth Space (as defined in the Sixth Amendment of Lease dated as of
September 28, 1999) , is set to expire on July 31, 2006 and the term of the
Lease with respect to the Growth Space is set to expire on May 31, 2004; and
     E. Landlord and Tenant desire to extend the Term of the Lease with respect
to the Retained Premises, excluding the Growth Space, so that its scheduled
expiration date is February

 



--------------------------------------------------------------------------------



 



28, 2011, subject, however, to the terms and conditions contained herein.
     NOW THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto agree as follows:
     1. Defined Terms. All terms contained in this Agreement that are defined in
the Lease, shall, for the purposes hereof, have the same meaning ascribed to
them in the Lease.
     2. Surrender. (a) Subject to the provisions of this Agreement, the Lease
and the term and estate granted thereunder with respect to the Surrender
Premises shall terminate and expire as of January 31, 2004 (the “Surrender
Date”), as fully and completely as if the Surrender Date were the date
originally fixed in the Lease as the Termination Date with respect to the
Surrender Premises, and Tenant shall surrender the Surrender Premises on the
Surrender Date to Landlord as fully and completely as if the Surrender Date were
the date originally fixed in the Lease as the Termination Date with respect to
the Surrender Premises, and Landlord shall accept the Surrender Premises on the
Surrender Date, to have and to hold the same for the unexpired residue of the
term of the Lease. After the Surrender Date, Tenant shall have no further
rights, obligations or liabilities of any kind or nature under the Lease with
respect to the Surrender Premises, except as expressly provided in this
Agreement.
          (b) On or before the Surrender Date, Tenant shall, with respect to the
Surrender Premises, comply with all of the terms and conditions of the Lease
which are applicable to the surrender and termination of the Lease, including,
but not limited to, the provisions of Article 21 of the Lease. In the event that
Tenant fails to surrender the Surrender Premises to Landlord on the Surrender
Date in accordance with the terms of this Agreement, then Tenant’s occupancy of
the Surrender Premises shall be deemed a holdover tenancy for the period
commencing on the Surrender Date to and including the date on which Tenant
surrenders the Surrender Premises to Landlord in accordance with the terms of
this Agreement and such occupancy shall be subject to the terms of Paragraph 55
of the Lease. Landlord acknowledges that the condition of the Surrender
Premises, as of the date of this Agreement, satisfies the requirements of
Article 21 of the Lease and Landlord accepts the Surrender Premises in their “AS
IS” physical condition as of the date of this Agreement.

2



--------------------------------------------------------------------------------



 



          (c) Effective as of the Surrender Date, the term “Demised Premises” as
used in the Lease, shall be deemed to mean and consist of the Retained Premises
and the Demised Premises shall be deemed to consist of 33,675 rentable square
feet.
     3. Extension of Term. (a) The term of the Lease with respect to the
Retained Premises, excluding the Growth Space, is hereby extended so that the
Termination Date shall be February 28, 2011. Landlord and Tenant acknowledge and
agree that the term of the Lease with respect to the Growth Space shall expire
on May 31, 2004, as set forth in the Sixth Amendment of Lease.
          (b) During the term of the Lease, as extended hereby, Tenant shall
continue to perform all of its obligations under the Lease, as amended hereby,
including, without limitation, the payment of Minimum Rent, Adjusted Minimum
Rent, costs of electricity and all other charges under the Lease, as amended
hereby.
     4. Minimum Rent. (a) Without limiting Tenant’s obligation to pay Minimum
Rent in accordance with the terms of the Lease prior to the Surrender Date,
effective as of the Surrender Date, the Lease is hereby amended to provided that
Tenant shall pay to Landlord Minimum Rent in the following amounts:

                  Time Period   Monthly Minimum Rent     Annual Minimum Rent  
2/1/2004 to 5/31/2004
  $ 70,118.23     $ 841,418.70  
6/1/2004 to 7/31/2006
  $ 60, 650.00     $ 727,800.00  
8/1/2006 to 1/31/2009
  $ 61,863.00     $ 742,356.00  
2/1/2009 to 2/28/2011
  $ 65,502.00     $ 786,024.00  

          (b) Notwithstanding anything to the contrary contained in subparagraph
(a), provided Tenant is not in default under the Lease, as amended hereby, as of
the Surrender Date, Tenant shall be entitled to a credit in the amount of
$9,319.48 against the next monthly installment of Minimum Rent due after the
Surrender Date. If Tenant is in default beyond the expiration of any applicable
cure or grace period under the Lease, as amended hereby, as of the Surrender
Date, then Tenant shall have no right to any rent credit pursuant to this
subparagraph (b).

3



--------------------------------------------------------------------------------



 



     5. Adjusted Minimum Rent. (a) During the term of the Lease, as extended
hereby, Tenant shall pay Adjusted Minimum Rent and all other sums due under the
Lease, as amended hereby.
          (b) The term “Occupancy Percentage” as used in the Lease shall mean
(i) 29.74%, during the period commencing on the Surrender Date and ending on
May 31, 2004, inclusive; and (ii) 25.70%, effective as of June 1, 2004.
          (c) Effective as of the Surrender Date, for purposes of computing
Adjusted Minimum Rent with respect to the Retained Premises, excluding the
Growth Space, after the Surrender date, the terms “First Tax Year” and “First
Operating Year” shall each mean the calendar year ending December 31, 2004. For
purposes of calculating Adjusted Minimum Rent with respect to the Growth Space,
the terms “First Tax Year” and “First Operating Year” shall not be amended
hereby and shall continue to have their respective meanings as in effect prior
to the date of this Agreement.
          (d) Nothing in this Agreement shall be construed to affect Tenant’s
obligation to reimburse Landlord for increases in Taxes and Building Operating
Costs with respect to the Surrender Premises for the period up to and including
the Surrender Date based upon a reconciliation of same by Landlord after the
Surrender Date, pursuant to the terms of the Lease.
     6. Condition of Demised Premises.
          (a) Tenant acknowledges that it is in occupancy of the Retained
Premises and hereby accepts the Retained Premises in their “AS IS” physical
condition and state of repair as of the Surrender Date, subject, however, to the
terms of this Paragraph 6. Landlord shall have no obligation to do any work,
perform any services or grant any construction allowances in connection with
this Agreement or the extension of the term of the Lease, except as set forth in
this Paragraph 6.
           (b) Within sixty (60) days after the date of this Agreement, Landlord
shall shampoo the carpets in the Retained Premises (“Landlord’s Work”). After
Landlord commences Landlord’s Work, Landlord shall complete Landlord’s Work in a
reasonably diligent manner. Tenant shall cooperate with Landlord in connection
with Landlord’s Work, including, without limitation, moving, at Tenant’s cost
and expense, such employees, personal property and trade fixtures in the
Retained Premises as Landlord may reasonably request. Tenant

4



--------------------------------------------------------------------------------



 



acknowledges and agrees that the performance of Landlord’s Work may result in
inconvenience to Tenant and agrees that Landlord’s Work and the resulting
inconvenience shall not constitute an actual or constructive eviction, in whole
or in part, or entitle Tenant to any abatement of Minimum Rent or Adjusted
Minimum Rent, or relieve Tenant from any of its obligations under the Lease, as
amended hereby, or impose any liability upon Landlord or its agents.
          (c) Landlord shall reimburse Tenant in an amount equal to the lesser
of (i) Tenant’s out-of-pocket expenses actually paid in connection with painting
the Retained Premises, or (ii) $10,000.00 (such lesser amount being referred to
herein as the “Painting Allowance”) . Provided Tenant is not in default beyond
the expiration of any applicable cure or grace period under the Lease (as
amended hereby) , Landlord shall pay the Painting Allowance to Tenant within
fifteen (15) days after Tenant submits to Landlord invoices evidencing Tenant’s
out-of-pocket expenses actually paid in connection with painting the Retained
Premises.
     7. Parking. Effective as of the Surrender Date, Paragraph 43.1 of the Lease
is hereby amended to provide that Tenant’s Allotted Parking shall be reduced to
(a) 118 spaces during the period commencing on the Surrender Date and ending on
May 31, 2004, inclusive; and (b) 102 spaces effective as of June 1, 2004.
     8. Security Deposit. Landlord hereby agrees that as of the date of this
Agreement, the amount required as security under the Lease shall be reduced to
$88,600.00; provided, however, that there shall be no reduction as of the date
of this Agreement if Tenant is in default beyond the expiration of any
applicable cure or grace period under the Lease, as amended hereby, as of the
date of this Agreement; and provided, further, the amount of security required
under the Lease shall never be less than $88,600.00. In the event that Tenant is
in default beyond the expiration of any applicable cure or grace period under
the Lease, as amended hereby, as of the date of this Agreement, then the
security deposit shall not be reduced by the scheduled amount, and said
reduction shall be deemed forever waived even though the default in question is
subsequently cured. For the purposes hereof, the term “security” or “security
deposit” shall mean the amount of security required under the Lease, as amended
hereby, as of the date in question.

5



--------------------------------------------------------------------------------



 



     9. Landlord’s Notice Address. (a) Effective as of the date of this
Agreement, Landlord’s address for notices as set forth in Paragraph 57 of the
Lease shall be:
5 Independence Way Associates
c/o PW/MS Management Co., Inc.
The Gale Company, LLC
Park Avenue at Morris County
100 Campus Drive
Florham Park, New Jersey 07932-1007
With a copy to:
Marc Leonard Ripp, Esq.
General Counsel
The Gale Company, LLC
Park Avenue at Morris County
100 Campus Drive
Florham Park, New Jersey 07932-1007
     (b) Effective as of the date of this Agreement, Tenant’s address for
notices as set forth in Paragraph 57 of the Lease shall be:
Bruce Newman
Chief Financial Officer
Harris Interactive, Inc.
60 Corporate Woods
Rochester, New York 14623-1457
With a copy to:
Gregory W. Lane, Esq.
Harris Beach LLP
99 Garnsey Road
Pittsford, New York 14534
     10. Overtime HVAC. The first sentence of Paragraph 39.2 of the Lease is
hereby supplemented and amended to provide that, with regard to any after-hours
air conditioning, ventilation or heating: (a) supplied at any time between
October 1 and March 31 to all or any part of the Retained Premises after the
date of this Agreement, Tenant shall pay to Landlord, as additional rent and
upon Landlord’s demand, a sum equal to $55.00 per hour (subject to the last two
(2) sentences of Paragraph 39.2 of the Lease), and (b) supplied at any time
between April 1 and September 30 to all or any part of the Retained Premises on
or

6



--------------------------------------------------------------------------------



 



after the date of this Agreement, Tenant shall pay to Landlord, as additional
rent and upon Landlord’s demand, a sum equal to $75.00 per hour (subject to the
last two (2) sentences of Paragraph 39.2 of the Lease) . The charges for
after-hours air-conditioning, ventilation or heating set forth in this Paragraph
10 remain subject to the provisions of Paragraph 19 of the Sixth Amendment of
Lease dated as of September 28, 1999.
     11. Ratification. Except as expressly amended by this Agreement, the Lease,
and all terms, covenants and conditions thereof, shall remain in full force and
effect and is hereby in all respects ratified and confirmed.
     12. Brokers. Tenant hereby represents and warrants to Landlord that Tenant
has not dealt with any broker, agent or finder in connection with this Agreement
other than Triad Properties LLC (the “Broker”). Tenant shall indemnify and hold
the Landlord harmless from and against any claim or claims for brokerage or
other commissions or fees asserted by any broker, agent or finder, other than
the Broker, claiming to have dealt with such party in connection with this
Agreement. This provision shall survive the Surrender Date and the expiration or
earlier termination of the Lease.
     13. Merger. All prior oral or written understandings and agreements between
the parties with respect to the subject matter of this Agreement are merged into
this Agreement, which alone fully and completely expresses the agreement of the
parties.
     14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original, fully enforceable counterpart for all purposes.
     15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey.
     16. Non-Binding Draft. The mailing or delivery of this document or any
draft of this document by Landlord or its agent to Tenant, its agent or attorney
shall not be deemed an offer by the Landlord on the terms set forth in this
document or draft, and this document or draft may be withdrawn or modified by
Landlord or its agent at any time and for any reason. The purpose of this
paragraph is to place Tenant on notice that this document or draft shall not be
effective, nor shall Tenant have

7



--------------------------------------------------------------------------------



 



any rights with respect hereto, unless and until Landlord shall execute and
accept this document.
     17. No Default. Tenant hereby agrees that there are, as of the date hereof,
regardless of the giving of notice or the passage of time, or both, no defaults
or breaches on the part of Landlord under the Lease, as amended hereby.
     18. Corporate Authority. Tenant represents that the undersigned corporate
officer of the Tenant corporation has been duly authorized on behalf of the
Tenant corporation to enter into this Agreement in accordance with the terms,
covenants and conditions set forth herein, and upon Landlord’s request, Tenant
shall deliver evidence, in form and substance satisfactory to Landlord, to the
foregoing effect.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first written above.

             
Signed and delivered
              WITNESSED BY:   LANDLORD:       5 INDEPENDENCE ASSOCIATES    
LIMITED PARTNERSHIP
 
                By:   PW/MS OP SUB I, LLC
 
      By:   The Gale Real Estate
 
          Advisors Company, LLC

         
/s/ Marc Leonard Ripp, Esq.
  By:   /s/ Mark Yeager
 
       
Marc Leonard Ripp, Esq.
      Name: Mark Yeager
 
      Title: President

          ATTESTED BY:   AGENT FOR LANDLORD:
 
            PW/MS MANAGEMENT CO., INC.
 
       
/s/ Marc Leonard Ripp, Esq.
  By:   /s/ Mark Yeager
 
       
Marc Leonard Ripp, Esq.
      Name: Mark Yeager
Corporate Secretary
      Title : President
 
       
APPLY CORPORATE SEAL HERE
       
 
       
ATTESTED BY:
  TENANT:
 
            HARRIS INTERACTIVE, INC,
 
       
/s/ Bruce A Newman
  By:   /s/ Lynn A. Siverd
 
       
Name : Bruce A Newman
      Name: Lynn A. Siverd           (Please Print)                 (Please
Print)  
Title: Corporate Secretary
      Title: VP. Chief Privacy Officer  
APPLY CORPORATE SEAL HERE
                (Please Print)

9



--------------------------------------------------------------------------------



 



EXHIBIT A
SURRENDER PREMISES

10



--------------------------------------------------------------------------------



 



Surrender Premises
(FLOOR PLAN) [l14570al1457013.gif]
SECOND FLOOR PLAN
(FLOOR PLAN TABLE) [l14570al1457009.gif]
5 INDEPENDENCE WAY
PRINCETON, NJ





--------------------------------------------------------------------------------



 



EXHIBIT B
RETAINED PREMISES

11



--------------------------------------------------------------------------------



 



RETAINED PRE
(FLOOR PLAN) [l14570al1457010.gif]
FOURTH FLOOR PLAN
5 INDEPENDENCE WAY
PRINCETON, NJ

 



--------------------------------------------------------------------------------



 



SEVENTH AMENDMENT OF LEASE
     This SEVENTH AMENDMENT OF LEASE is made as of the 15th day of December,
2000 between 5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP, a New Jersey limited
partnership, having an address c/o P/W Management Co., Inc., c/o Gale &
Wentworth, LLC, Park Avenue at Morris County, 200 Campus Drive, Suite 200,
Florham Park, New Jersey 07932-1007 (hereinafter called “Landlord”) and TOTAL
RESEARCH CORPORATION, a New Jersey corporation, having an office at 5
Independence Way, Princeton, New Jersey 08540 (hereinafter called “Tenant”).
WITNESSETH:
     WHEREAS:
     A. Bellemead Development Corporation, predecessor-in-interest to Landlord,
and Tenant heretofore entered into a certain lease dated December 2, 1985, as
amended on July 31, 1986, January 5, 1987, November 27, 1990, December 27, 1995,
December 12, 1996, February 19, 1998, June 15, 1998, September 28, 1999 and
January 17, 2000 (said lease as it was or may hereafter be amended is
hereinafter called the “Lease”) with respect to a portion (“Demised Premises”)
of the building known as 5 Independence Way, Princeton, New Jersey (“Building”);
and
     B. Tenant is desirous of (i) reducing the size of the Demised Premises by
surrendering 9,702 rentable square feet (“Surrender Space”) on the second (2nd)
floor of the Building, as illustrated on Schedule A attached hereto and made a
part hereof and (ii) extending the term with respect to 4,563 rentable square
feet (“Growth Space”) on the first (1st) floor of the

 



--------------------------------------------------------------------------------



 



Building, as illustrated on Schedule B attached hereto and made a part hereof,
so that it expires on May 31, 2004 (“Growth Space Termination Date”).
     NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto modify the Lease as follows:
     1. DEFINED TERMS. Except as specifically provided otherwise in this Seventh
Amendment of Lease, all defined terms contained in this Seventh Amendment of
Lease, shall, for the purposes hereof, have the same meaning ascribed to them in
the Lease.
     2. SURRENDER SPACE. The“ Ruested Surrender Date” is herein defined as
December 31, 2000. Tenant shall deliver possession of the Surrender Space to
Landlord by the Requested Surrender Date in the same physical condition and
state of repair that would apply to the Surrender Space as if the Requested
Surrender Date were the Termination Date with respect thereto. The earliest date
after the Requested Surrender Date by when Tenant has delivered to Landlord the
Surrender Space in the physical condition and state of repair as required
hereunder is hereinafter called the“ Actual Surrender Date”. If the Actual
Surrender Date fails to occur by the Requested Surrender Date, then Tenant shall
be deemed a holdover tenant for the Surrender Space and shall be liable to
Landlord under Article 55 of the Lease as if December 31, 2000 were the
Termination Date with respect to the Surrender Space. As of the Actual Surrender
Date, Exhibit A (Rental Plan) to the Lease shall be deemed to have excluded
therefrom the Surrender Space. Nothing in this Paragraph shall be deemed to
constitute a release or discharge of Tenant with respect to any outstanding and
unsatisfied obligation or liability, whether unbilled or calculated, accrued or
incurred under the Lease, such as, but not limited to, Minimum Rent, Adjusted
Minimum Rent, additional rent and other charges payable by Tenant in connection
with the Surrender Space for the period up to and including January 15, 2001.

- 2 -



--------------------------------------------------------------------------------



 



Tenant shall not have any legal or equitable right or interest in or to the
Surrender Space after the Requested Surrender Date. As of the date hereof,
Tenant hereby releases Landlord from and against all claims, demands,
liabilities, costs and expenses arising out of the Lease in connection with the
Surrender Space which Tenant ever had, now has or shall hereafter have against
Landlord. In consideration for Landlord’s agreement to accept the Surrender
Space Tenant agrees to pay to Landlord a fee (the ‘Termination Fee”) in the
amount of Fifty-Nine Thousand Two Hundred Eighty-One Dollars (59,281 which
Termination Fee shall be due in immediately available funds immediately upon
execution of this Agreement as a condition precedent to Landlord’s obligation to
accept the Surrender Space. Notwithstanding anything to the contrary contained
herein or in the Lease, Landlord and Tenant agree that as additional
consideration for Landlord’s agreement to accept the Surrender Space, Tenant
agrees to pay to Landlord the full installment of Minimum Rent, Adjusted Minimum
Rent, additional rent and other charges payable by Tenant in connection with the
Surrender Space due for the period up to and including January 15, 2001; any
amounts so paid by Tenant (including any payments made in advance) shall not be
refunded to Tenant after the Actual Surrender Date. Tenant acknowledges and
agrees that the foregoing shall not serve to minimize or limit Tenant’s
liability as a holdover Tenant in the event Tenant were to fail to tender
possession of the Surrender Space to Landlord on or prior to the Requested
Surrender Date.
     3. TERMINATION DATE. Notwithstanding anything to the contrary contained in
the Lease, the date set forth in the Lease for the expiration of the term
thereof with respect to the Growth Space is hereby modified so that the
Termination Date therefor shall be May 31, 2004, which date shall be deemed the
“Scheduled Surrendered Date” with respect to the Growth Space for all purposes
under the Lease.

- 3 -



--------------------------------------------------------------------------------



 



     4. MINIMUM RENT. The Lease is hereby amended to provide that the Minimum
Rent, on an annual basis, shall be:
(i) ONE MILLION SIXTY-NINE THOUSAND FIVE HUNDRED FIFTY-SIX AND 70/100 DOLLARS
($1,069,556.70) for the period commencing on July 1, 1999 and ending on
November 30, 1999, payable in advance on the first day of each calendar month in
equal monthly installments of EIGHTY-NINE THOUSAND ONE HUNDRED TWENTY-NINE AND
73/100 DOLLARS ($89,129,73);
(ii) ONE MILLION ONE HUNDRED EIGHTY-THREE THOUSAND ONE HUNDRED SEVENTY-FIVE AND
46/100 DOLLARS ($1,183,175.46) for the period commencing on December 1, 1999 and
ending on January 15, 2001, payable in advance on the first day of each calendar
month in equal monthly installments of NINETY-EIGHT THOUSAND FIVE HUNDRED
NINETY-SEVEN AND 96/100 DOLLARS ($98,597.96);
(iii) NINE HUNDRED EIGHTY THOUSAND FOUR HUNDRED THREE AND 72/100 DOLLARS
($980,403.72) for the period commencing on January 16, 2001 and ending on
February 28, 2003 (which date shall be the Scheduled Surrender Date under the
Fifth Amendment of Lease), payable in advance on the first day of each calendar
month in equal monthly installments of EIGHTY-ONE THOUSAND SEVEN HUNDRED AND
31/100 DOLLARS ($81,700.31);
(iv) NINE HUNDRED TWENTY-SEVEN THOUSAND NINE HUNDRED THREE AND 72/100 DOLLARS
($927,903.72) for the period commencing on March 1, 2003 and ending on June 30,
2003, payable in advance on the first day of each calendar month in equal
monthly installments of SEVENTY-SEVEN THOUSAND THREE HUNDRED TWENTY-FIVE AND
31/100 DOLLARS ($77,325.31);
(v) NINE HUNDRED SEVENTY THOUSAND SEVEN HUNDRED SIXTY AND 76/100 DOLLARS
($970,760.76) for the period commencing on July 1, 2003 and ending on May 31,
2004, payable in advance on the first day of each calendar month in equal
monthly installments of EIGHTY THOUSAND EIGHT HUNDRED NINETY-SIX AND 73/100
DOLLARS ($80,896.73); and

- 4 -



--------------------------------------------------------------------------------



 



(vi) EIGHT HUNDRED FIFTY-SEVEN THOUSAND ONE HUNDRED FORTY-TWO AND 00/100 DOLLARS
($857,142.00) for the period commencing on June 1, 2004 and ending on July 31,
2006, payable in advance on the first day of each calendar month in equal
monthly installments of SEVENTY-ONE THOUSAND FOUR HUNDRED TWENTY-EIGHT AND
50/100 DOLLARS ($71,428.50).
     5. DEMISED PREMISES LEASE AMENDMENT. Section 36.2 of the Lease shall be
amended as follows:
(i) as of the Actual Surrender Date to provide that (a) the Demised Premises
shall be deemed to contain a floor area of 46,024 square feet and (b) the
Occupancy Percentage shall be 40.7%;
(ii) as of March 1, 2003 to provide that (a) the Demised Premises shall be
deemed to contain a floor area of 43,524 square feet and (b) the Occupancy
Percentage shall be 38.5%; and
(iii) as of June 1, 2004 to provide that (a) the Demised Premises shall be
deemed to contain a floor area of 38,961 square feet and (b) the Occupancy
Percentage shall be 34.4%.
     6. FIRST TAX YEAR. For purposes of computing the additional rent accruing
after the Actual Surrender Date that is due Landlord under Section 36.4(1) of
the Lease, the terms of the Lease shall continue in effect without modification
hereby.
     7. FIRST OPERATING YEAR. For purposes of computing the additional rent
accruing after the Actual Surrender Date that is due Landlord under
Section 36.5(1) of the Lease, the terms of the Lease shall continue in effect
without modification hereby.
     8. PARKING. As of the Actual Surrender Date, Tenant’s Allotted Parking
referenced in Section 43.1 of the Lease shall be for one hundred forty-seven
(147) cars.
     9. BROKERAGE. Tenant represents that it has had no dealings or
communications with any real estate broker or agent in connection with this
Seventh

- 5 -



--------------------------------------------------------------------------------



 



Amendment of Lease, except Gale & Wentworth Real Estate Advisors, LLC. Tenant
agrees to defend indemnify and hold Landlord, its affiliates and/or subsidiaries
and the partners, directors, officers of Landlord and its affiliates and/or
subsidiaries harmless from and against any and all costs, expenses or liability
(including attorney’s fees, court costs and disbursements) for any commission or
other compensation claimed by any broker or agent (except Gale & Wentworth Real
Estate Advisors, LLC) with respect to this Seventh Amendment of Lease.
     10. CORPORATE AUTHORITY. Tenant represents that the undersigned officer of
the Tenant corporation has been duly authorized on behalf of the Tenant
corporation to enter into this Seventh Amendment of Lease in accordance with the
terms, covenants and conditions set forth herein, and, upon Landlord’s request,
Tenant shall deliver an appropriate certification by the Secretary of the Tenant
corporation to the foregoing effect.
     11. LEASE RATIFICATION. Except as expressly amended by this Seventh
Amendment of Lease, that certain letter agreement dated January 17, 2000, that
certain Sixth Amendment of Lease dated September 28, 1999, that certain letter
agreement dated June 15, 1998, that certain Fifth Amendment of Lease dated
February 19, 1998, that certain Fourth Amendment of Lease dated December 12,
1996, that certain Third Amendment of Lease dated December 27, 1995, that
certain Second Amendment of Lease dated November 27, 1990, that certain letter
agreement dated July 31, 1986 and that certain First Amendment of Lease dated
January 5, 1987, the Lease and all terms, covenants and conditions thereof,
shall remain in full force and effect and are hereby in all respects ratified
and confirmed.
     12. NON-BINDING DRAFT. The mailing or delivery of this document or any
draft of this document by Landlord or its agent to Tenant, its agent or attorney
shall not be deemed an offer by the Landlord on the terms set forth in this
document or draft, and this

- 6 -



--------------------------------------------------------------------------------



 



document or draft may be withdrawn or modified by Landlord or its agent at any
time and for any reason. The purpose of this section is to place Tenant on
notice that this document or draft shall not be effective, nor shall Tenant have
any rights with respect hereto, unless and until Landlord shall execute and
accept this document. No representations or promises shall be binding on the
parties hereto except those representations and promises contained in a fully
executed copy of this document or in some future writing signed by Landlord and
Tenant.
     13. NO EXPANSION, PURCHASE OR CONTRACTION OPTIONS. As of the date hereof,
(i) any rights of first offer, rights of first refusal, rights of first
negotiation, purchase rights, contraction rights or any other expansion,
contraction or purchase options, rights, privileges or opportunities
(hereinafter collectively referred to as “Expansion Rights”) that Tenant may
have under the Lease or otherwise shall be deemed without legal force, (ii) any
exercise or attempted exercise of any Expansion Rights by Tenant shall be deemed
ineffective and (iii) all of Landlord’s duties, liabilities, obligations,
responsibilities and commitments incidental to such Expansion Rights shall be
deemed null and void. The parties acknowledge and agree that this provision
shall not affect the scheduled surrender of the Growth Space as described herein
or the scheduled surrender of certain space totaling 2,500 rentable square feet
as described in the Lease.
     14. NO ORAL CHANGES. This Seventh Amendment of Lease may not be changed
orally, but only by a writing signed by both Landlord and Tenant.
     15. RELEASE. Tenant hereby waives, releases and forever discharges any
claims which it may have against Landlord as a result of the surrender of the
Surrender Space, except for claims or liabilities arising hereunder or under the
Lease through the Requested Surrender Date. Tenant further agrees to indemnify,
defend and hold Landlord harmless from and against

- 7 -



--------------------------------------------------------------------------------



 



any and all losses, claims or expenses relating to the occupancy by Tenant or
its sublessee of the Surrender Space. This provision shall survive the surrender
of the Surrender Space.
     16. NO DEFAULT. Tenant confirms that (i) Landlord has complied with all of
its obligations contained in the Lease and (ii) no event has occurred and no
condition exists which, with the passage of time or the giving of notice, or
both, would constitute a default by Landlord under the Lease.
[Signature Page Follows]

- 8 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment
of Lease to be executed on the day and year first written above.

             
Signed, sealed and delivered
           
 
            WITNESSED BY:   LANDLORD:       5 INDEPENDENCE ASSOCIATES    
LIMITED PARTNERSHIP       By: PW/MS OP SUBI, LLC            By: Gale &
Wentworth, Real Estate Advisor, LLC
 
            /s/ Marc Leonard Ripp   By:   /s/ Robert R. Mastie           NAME:
MARC LEONARD RIPP       Name: Robert R. Mastie
(Please Print)
      Title: Senior Vice President
ATTORNEY AT LAW
       
OF NEW JERSEY
           
 
            ATTESTED BY:   AGENT FOR LANDLORD:       PW/MS MANAGEMENT CO., INC.
 
            /s/ Marc Leonard Ripp   By:   /s/ Robert R. Mastie           NAME:
MARC LEONARD RIPP       Name: Robert R. Mastie
(Please Print)
      Title: Senior Vice President
ATTORNEY AT LAW
       
OF NEW JERSEY
             
APPLY CORPORATE SEAL HERE
              ATTESTED BY:   TENANT:       TOTAL RESEARCH CORPORATION
 
            /s/ Jane B. Giles   By:   /s/ Patti B. Hoffman           Name: Jane
B. Giles       Name: Patti B. Hoffman
(Please Print)
      Title: Chief Administration Officer
Title:
             
APPLY CORPORATE SEAL HERE
           

-9-

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Surrender Space
(FLOOR PLAN) [l14570al1457011.gif]

 



--------------------------------------------------------------------------------



 



SCHEDULE
Growth Space
(FLOOR PLAN) [l14570al1457012.gif]
FIRST FLOOR PLAN
5 INDEPENDENCE WAY
PRINCETON, NJ

 



--------------------------------------------------------------------------------



 



SIXTH AMENDMENT OF LEASE
     This SIXTH AMENDMENT OF LEASE is made as of the 28th day of September, 1999
between 5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP, a New Jersey limited
partnership, (“Landlord”) having an address at PW/MS Management Co., Inc., c/o
Gale & Wentworth, LLC, Park Avenue at Morris County, 200 Campus Drive,
Suite 200, Florham Park, New Jersey 07932-1007 and TOTAL RESEARCH CORPORATION, a
New Jersey corporation, having an office at 5 Independence Way, Princeton, New
Jersey 08540 (hereinafter called “Tenant”).
W I T N E S S E T H :
     WHEREAS:
     A. Bellemead Development Corporation, predecessor-in-interest to Landlord,
and Tenant heretofore entered into a certain lease dated December 2, 1985, as
amended on July 31, 1986, January 5, 1987, November 27, 1990, December 27, 1995,
December 12, 1996 and February 19, 1998 (said lease as it was or may hereafter
be amended is hereinafter called the “Lease”) with respect to a portion
(“Demised Premises”) of the building known as 5 Independence Way, Princeton, New
Jersey (“Building”), for a term ending on July 31, 2006 or on such earlier date
upon which said term may expire or be terminated pursuant to any conditions of
limitation or other provisions of the Lease or pursuant to law; and
     B. Tenant is desirous of increasing the size of the Demised Premises by the
addition of 4,563 rentable square feet (“Growth Space”) on the first (1st) floor
of the Building, as illustrated on Schedule A, attached hereto and made a part
hereof.
     NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto modify the Lease as follows:
     1. DEFINED TERMS. Except as specifically provided otherwise in this Sixth
Amendment of Lease, all defined terms contained in this Sixth Amendment of
Lease, shall, for the purposes hereof, have

 



--------------------------------------------------------------------------------



 



the same meaning ascribed to them in the Lease.
     2. GROWTH SPACE COMMENCEMENT DATE. The Demised Premises shall be deemed
expanded to include the Growth Space on the earlier of (“Growth Space
Commencement Date”) (i) the day Tenant occupies all or any part of the Growth
Space or (ii) three (3) days after the date, as established by Landlord and
communicated by Landlord to Tenant, on which Landlord has substantially
completed the work described on (a) the Space Plan, attached hereto as
Schedule B, and made a part hereof and (b) the Leasehold Improvement
Specifications, attached hereto as Schedule B-1 and made a part hereof. If
substantial completion of the work described on Schedules B and B-1 hereof is
postponed by reason of any delays beyond the reasonable control of Landlord
(including, but not limited to, delays caused by Tenant and extras and change
orders requested by Tenant), then, the date by when Landlord shall have
substantially completed such work shall be deemed to be the date, as determined
by Landlord, by when such work would have been substantially completed but for
those delays beyond the reasonable control of Landlord (including, but not
limited to, delays caused by Tenant and extras and change orders requested by
Tenant). As of the Growth Space Commencement Date, the attached Schedule A shall
be added to and become a part of Exhibit A (Rental Plan) to the Lease. On or
about the Growth Space Commencement Date, Landlord may deliver to Tenant a
notice (“Growth Space Commencement Date Notice”) confirming, among other things,
the inclusion of the Growth Space within the Demised Premises as of the Growth
Space Commencement Date. If Tenant receives the Growth Space Commencement Date
Notice, Tenant shall sign same and return it fully executed to Landlord within
five (5) days after Tenant’s receipt thereof. Tenant’s failure to timely return
a fully executed unamended original counterpart of the Growth Space

2



--------------------------------------------------------------------------------



 



Commencement Date Notice shall constitute Tenant’s express consent with and
agreement to all the terms contained in the Growth Space Commencement Date
Notice as prepared by Landlord.
     3. CONDITION OF GROWTH SPACE. As of the Growth Space Commencement Date,
Tenant shall be deemed to have accepted the Growth Space in its then “as is”
physical condition and state of repair. In that regard, Landlord shall have no
obligation to do any work or perform any services with respect to the Growth
Space or grant Tenant any construction allowance, except that Landlord, at its
expense, shall once, using Building standard means, methods, materials and
manpower, perform the work described on Schedules B and B-l. Tenant agrees that,
as of the date hereof, Tenant owes Landlord $33,046.00 as additional rent. If
Landlord performs any additional work or work differing from that shown on
Schedules B and B-l, Tenant shall pay Landlord’s entire charge therefor as
additional rent and upon Landlord’s demand. Tenant shall pay Landlord said
$33,046.00 as additional rent in two (2) installments. The first (1st)
installment of $11,015.00 shall be due as additional rent from Tenant to
Landlord on the date hereof.
     The second (2nd) and final installment of $22,031.00 shall be due as
additional rent from Tenant to Landlord on the date, established by Landlord,
when the work described in Schedules B and B-l is substantially complete. If
Tenant fails to pay Landlord the first (1st) of said two (2) installments when
due, then, the second (2nd) and final installment shall be automatically
accelerated and immediately due and payable at once. If less than all the work
shown on Schedules B and B-l is performed, Tenant shall forever forfeit its
entitlement to the unperformed work and waive and release Landlord from any
claim for a credit associated with such unperformed work.
     4. MINIMUM RENT. The Lease shall be deemed amended to

3



--------------------------------------------------------------------------------



 



provide that the Minimum Rent, on an annual basis is:
(i) ONE MILLION SIXTY NINE THOUSAND FIVE HUNDRED FIFTY SIX AND 70/100 DOLLARS
($1,069,556.70) for the period commencing on July 1, 1999 and ending on the day
immediately preceding the Growth Space Commencement Date, payable in advance on
the first day of each calendar month in equal monthly installments of EIGHTY
NINE THOUSAND ONE HUNDRED TWENTY NINE AND 73/100 DOLLARS ($89,129.73);
(ii) ONE MILLION ONE HUNDRED EIGHTY THREE THOUSAND ONE HUNDRED SEVENTY FIVE AND
46/100 DOLLARS ($1,183,175.46) for the period commencing on the Growth Space
Commencement Date and ending on February 28, 2003, payable in advance on the
first day of each calendar month in equal monthly installments of NINETY EIGHT
THOUSAND FIVE HUNDRED NINETY SEVEN AND 96/100 DOLLARS ($98,597.96);
(iii) If the Scheduled Surrender Date occurs on or before June 30, 2003, then
(a) for the period beginning on March 1, 2003 and ending on the day immediately
preceding the Scheduled Surrender Date, the annual Minimum Rent shall be ONE
MILLION ONE HUNDRED THIRTY THOUSAND SIX HUNDRED SEVENTY FIVE AND 46/100 DOLLARS
($1,130,675.46), payable in advance on the first day of each calendar month in
equal monthly installments of NINETY FOUR THOUSAND TWO HUNDRED TWENTY TWO AND
96/100 DOLLARS ($94,222.96);
(b) for the period beginning on the Scheduled Surrender Date and ending on
June 30, 2003, the annual Minimum Rent shall be ONE MILLION SEVENTEEN THOUSAND
FIFTY SIX AND 70/100 DOLLARS ($1,017,056.70), payable in advance on the first
day of each calendar month in equal monthly installments of EIGHTY FOUR THOUSAND
SEVEN HUNDRED FIFTY FOUR AND 73/100 DOLLARS ($84,754.73);
(c) for the period beginning on July 1, 2003 and ending on July 31, 2006, the
annual Minimum Rent shall be ONE MILLION SEVENTY THOUSAND FIVE HUNDRED EIGHTY
SIX AND 00/100 DOLLARS ($1,070,586.00), payable in advance on the first day of
each calendar month in equal monthly installments of EIGHTY NINE THOUSAND TWO
HUNDRED FIFTEEN AND 50/100 DOLLARS ($89,215.50);
(iv) If the Scheduled Surrender Date occurs after June 30, 2003, then
(a) for the period beginning on July 1, 2003 and ending on the day immediately
preceding the Scheduled Surrender Date, the annual Minimum Rent shall be ONE
MILLION ONE HUNDRED EIGHTY FOUR THOUSAND TWO HUNDRED FOUR AND 76/100 DOLLARS
($1,184,204.76), payable in advance on

4



--------------------------------------------------------------------------------



 



the first day of each calendar month in equal monthly installments of NINETY
EIGHT THOUSAND SIX HUNDRED EIGHTY THREE AND 73/100 DOLLARS ($98,683.73); and
(b) for the period beginning on the Scheduled Surrender Date and ending on
July 31, 2006, the annual Minimum Rent shall be ONE MILLION SEVENTY THOUSAND
FIVE HUNDRED EIGHTY SIX AND 00/100 DOLLARS ($1,070,586.00), payable in advance
on the first day of each calendar month in equal monthly installments of EIGHTY
NINE THOUSAND TWO HUNDRED FIFTEEN AND 50/100 DOLLARS ($89,215.50).
     5. SIZE OF GROWTH SPACE. (A) Section 36.2 of the Lease shall be amended as
of the date hereof to provide that, only for the period beginning on the Growth
Space Commencement Date until the Actual Surrender Date [hereinafter defined in
Paragraph 6. (B) hereof], (i) the Demised Premises shall be deemed to contain a
floor area of 55,726. square feet and (ii) the occupancy Percentage shall be
49.21%. For the period beginning on the day following the Actual Surrender Date
until July 31, 2006, Section 36.2 of the Lease shall be amended to provide that
(a) the Demised Premises shall be deemed to contain a floor area of 51,163
square feet and (b) the Occupancy Percentage shall be 46%.
     (B) Notwithstanding anything contained to the contrary in subsection
(A) hereof, on the day that the 2,500 rentable square foot unit is delivered, as
required by Section 6 of that certain Fifth Amendment of Lease dated as of
February 19, 1998 between Landlord and Tenant, (i) the floor area of the Demised
Premises shall be deemed reduced by 2,500 square feet and (ii) the Occupancy
Percentage shall be deemed reduced by 2.20%, which represents the quotient of
2,500 and 113,244.
     6. SURRENDER OF GROWTH SPACE. (A) The Scheduled Surrender Date shall mean
the date falling forty-two (42) months after the Growth Space Commencement Date.
If, however, (i) any sublease or other shared occupancy agreement encumbering
all or any part of the Demised Premises as of the date hereof is extended,
renewed,

5



--------------------------------------------------------------------------------



 



expanded or modified, or (ii) any assignee, subtenant or other user or tenant,
who is not in occupancy of all or any part of the Demised Premises as of the
date hereof, takes occupancy of all or any part of the Demised Premises after
the date hereof, then, at Landlord’s sole option. Landlord may at any time
change the definition of the Scheduled Surrender Date so that it means the date
falling sixty (60) months, not forty-two (42) months, after the Growth Space
Commencement Date. If Landlord so exercises its option described in the
preceding sentence. Tenant shall be strictly bound by the changed definition of
the Scheduled Surrender Date.
       (B) Tenant shall deliver the Growth Space to Landlord by the Scheduled
Surrender Date in the same physical condition and state of repair that would
apply to the Growth Space as if the Scheduled Surrender Date were the
Termination Date. The earliest date after the Scheduled Surrender Date by when
Tenant has delivered to Landlord the Growth Space in the physical condition and
state of repair as required hereunder is hereinafter called the “Actual
Surrender Date”. If the Actual Surrender Date fails to occur by the Scheduled
Surrender Date, then, Tenant shall be deemed a holdover tenant at sufferance for
the Growth Space and shall be liable to Landlord under Article 55 of the Lease
as if the Scheduled Surrender Date were the Termination Date. As of the Actual
Surrender Date, Exhibit A to the Lease shall be deemed to have excluded
therefrom the Growth Space shown on Schedule A hereof. Nothing in this Sixth
Amendment of Lease shall be deemed to constitute a release or discharge of
Tenant with respect to any outstanding and unsatisfied obligation or liability,
whether unbilled or calculated, accrued or incurred under the Lease, such as,
but not limited to, Minimum Rent, Adjusted Minimum Rent, additional rent and
other charges payable by Tenant in connection

6



--------------------------------------------------------------------------------



 



FIFTH AMENDMENT OF LEASE
     This FIFTH AMENDMENT OF LEASE is made as of the 19 day of February, 1998
between 5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP, a New Jersey limited
partnership, (“Landlord”) having an address at PW/MS Management Co., Inc., c/o
Gale & Wentworth, LLC, Park Avenue at Morris County, 200 Campus Drive,
Suite 200, Florham Park, New Jersey 07932-1007 and TOTAL RESEARCH CORPORATION, a
New Jersey corporation, having an office at 5 Independence Way, Princeton, New
Jersey 08540 (hereinafter called “Tenant”).
W I T N E S S E T H :
     WHEREAS:
     A. Bellemead Development Corporation, predecessor-in-interest to Landlord,
and Tenant heretofore entered into a certain lease dated December 2, 1985, as
amended on July 31, 1986, January 5, 1987, November 27, 1990, December 27, 1995
and December 12, 1996 (said lease as it was or may hereafter be amended is
hereinafter called the “Lease”) with respect to a portion (“Demised Premises”)
of the building known as 5 Independence Way, Princeton, New Jersey (“Building”),
for a term ending on July 31, 2006 or on such earlier date upon which said term
may expire or be terminated pursuant to any conditions of limitation or other
provisions of the Lease or pursuant to law; and
     B. Tenant is desirous of increasing the size of the Demised Premises by the
addition of 2,500 rentable square feet (“Additional Space”) on the first (1st)
floor of the Building, as illustrated on Schedule A, attached hereto and made a
part hereof.
     NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto modify the Lease as follows:
     l. DEFINED TERMS. Except as specifically provided

 



--------------------------------------------------------------------------------



 



otherwise in this Fifth Amendment of Lease, all defined terms contained in this
Fifth Amendment of Lease, shall, for the purposes hereof, have the same meaning
ascribed to them in the Lease.
     2. ADDITIONAL SPACE COMMENCEMENT DATE. The Demised Premises shall be deemed
expanded to include the Additional Space on (“Additional Space Commencement
Date”) March 1, 1998. As of the Additional Space Commencement Date, the attached
Schedule A shall be added to and become a part of Exhibit A (Rental Plan) to the
Lease. On or about the Additional Space Commencement Date, Landlord may deliver
to Tenant a notice (“Additional Space Commencement Date Notice”) confirming,
among other things, the inclusion of the Additional Space within the Demised
Premises as of the Additional Space Commencement Date. If Tenant receives the
Additional Space Commencement Date Notice, Tenant shall sign same and return it
fully executed to Landlord within five (5) days after Tenant’s receipt thereof.
Tenant’s failure to timely return a fully executed unamended original
counterpart of the Additional Space Commencement Date Notice shall constitute
Tenant’s express consent with and agreement to all the terms contained in the
Additional Space Commencement Date Notice as prepared by Landlord.
     3. CONDITION OF ADDITIONAL SPACE. As of the Additional Space Commencement
Date, Tenant shall be deemed to have accepted the Additional Space in its then
“as is” physical condition and state of repair. In that regard, Landlord shall
have no obligation to do any work or perform any services with respect to the
Additional Space or grant Tenant any construction allowance, except that
Landlord, at its expense, shall once, using Building standard means, methods,
materials and manpower, (i) patch and paint those walls of the Demised Premises,
as selected by landlord and (ii) clean areas of carpeting in the Demised
Premises, as determined by Landlord.
     4. MINIMUM RENT. The Lease is hereby amended to provide that the Minimum
Rent, on an annual basis, shall be:

2



--------------------------------------------------------------------------------



 



(i) SEVEN HUNDRED NINETY FIVE THOUSAND ONE HUNDRED FIFTY THREE AND 42/100
DOLLARS ($795,153.42) for the period commencing on July 1, 1996 and ending on
February 28, 1998, payable in advance on the first day of each calendar month in
equal monthly installments Of SIXTY SIX THOUSAND TWO HUNDRED SIXTY TWO AND
79/100 DOLLARS ($66,262.79);
(ii) EIGHT HUNDRED FORTY SEVEN THOUSAND SIX HUNDRED FIFTY THREE AND 42/100
DOLLARS ($847,653.42) for the period commencing on March 1, 1998 and ending on
June 30, 1999, payable in advance on the first day of each calendar month in
equal monthly installments of SEVENTY THOUSAND SIX HUNDRED THIRTY SEVEN AND
79/100 DOLLARS ($70,637.79);
(iii) ONE MILLION SIXTY NINE THOUSAND FIVE HUNDRED FIFTY SIX AND 70/100 DOLLARS
($1,069,556.70) for the period commencing on July 1, 1999 and ending on the last
day of February in 2003, payable in advance on the first day of each calendar
month in equal monthly installments of EIGHTY NINE THOUSAND ONE HUNDRED TWENTY
NINE AND 73/100 DOLLARS ($89,129.73);
(iv) ONE MILLION SEVENTEEN THOUSAND FIFTY SIX AND 70/100 DOLLARS ($1,017.056.70)
for the period commencing on March 1, 2003 and ending on June 30, 2003, payable
in advance on the first day of each calendar month in equal monthly installments
of EIGHTY FOUR THOUSAND SEVEN HUNDRED FIFTY FOUR AND 73/100 DOLLARS
($84,754.73); and
(v) ONE MILLION SEVENTY THOUSAND FIVE HUNDRED EIGHTY SIX AND 00/100 DOLLARS
($1,070,586.00) for the period commencing on July 1, 2003 and ending on July 31,
2006, payable in advance on the first day of each calendar month in equal
monthly installments of EIGHTY NINE THOUSAND TWO HUNDRED FIFTEEN AND 50/100
DOLLARS ($89,215.50).
     5. SIZE OF ADDITIONAL SPACE. Section 36.2 of the Lease shall be amended as
of the date hereof to provide that, only for the period beginning on the
Additional Space Commencement Date until the Actual Surrender Date (hereinafter
defined in Paragraph 6), (i) the Demised Premises shall be deemed to contain a
floor area of 51,163 square feet and (ii) the Occupancy Percentage shall be 46%.
For the period beginning on the day following the Actual Surrender Date until
July 31, 2006, Section 36.2 of the Lease shall be amended to provide that
(a) the Demised Premises shall be deemed to contain a floor area of 48,663
square feet and (b) the Occupancy Percentage shall be 43%.

3



--------------------------------------------------------------------------------



 



     6. SURRENDER OF ADDITIONAL SPACE. Tenant shall deliver the Additional Space
to Landlord by January 31,2003 in the same physical condition and state of
repair that would apply to the Additional Space as if January 31, 2003 were the
Termination Date, January 31, 2003 is hereinafter referred to as the “Scheduled
Surrender Date”. The earliest date after the Scheduled Surrender Date by when
Tenant has delivered to Landlord the Additional Space in the physical condition
and state of repair as required hereunder is hereinafter called the “Actual
Surrender Date”, If the Actual Surrender Date fails to occur by the Scheduled
Surrender Date, then, Tenant shall be deemed a holdover tenant at sufferance for
the Additional Space and shall be liable to Landlord under Article 55 of the
Lease as if the Scheduled Surrender Date were the Termination Date. As of the
Actual surrender Date, Exhibit A to the Lease shall be deemed to have excluded
therefrom the Additional Space. Nothing in this Fifth Amendment of Lease shall
be deemed to constitute a release or discharge of Tenant with respect to any
outstanding and unsatisfied obligation or liability, whether unbilled or
calculated, accrued or incurred under the Lease, such as, but not limited to,
Minimum Rent, Adjusted Minimum Rent, additional rent and other charges payable
by Tenant in connection with the Additional Space, up to and including the
Actual Surrender Date.
     7. PARKING. For the period commencing on the Additional Space Commencement
Date and ending on the Scheduled Surrender Date, Tenant’s Allotted Parking
referenced in Section 43.1 of the Lease shall be for one hundred sixty eight
(168) cars.
     8. BROKERAGE. Tenant represents that it has had no dealings or
communications with any real estate broker or agent in connection with this
Fifth Amendment of Lease. Tenant agrees to defend indemnify and hold Landlord,
its affiliates and/or subsidiaries and the partners, directors, officers of
Landlord and its affiliates and/or subsidiaries harmless from and against any
and all costs, expenses or liability (including attorney’s fees, court costs and
disbursements) for any commission or other

4



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT OF LEASE
     This FOURTH AMENDMENT OF LEASE is made as of the 12th day of December 1996
between 5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP, a New Jersey limited
partnership, having an address c/o Bellemead Management Co., Inc., 280 Corporate
Center, 4 Becker Farm Road, Third Floor, Roseland, New Jersey 07068-3788
(hereinafter called “Landlord”) and TOTAL RESEARCH CORPORATION, a New Jersey
corporation, having an office at 5 Independence Way, Princeton, New Jersey 0854Q
(hereinafter called “Tenant”).
W I T N E S S E T H :
     WHEREAS:
     A. Bellemead Development Corporation, predecessor-in-interest to Landlord,
and Tenant heretofore entered into a certain lease dated December 2, 1985, as
amended on July 31, 1986, January 5, 1987, November 27, 1990 and December 27,
1995 (said lease as it was or may hereafter be amended is hereinafter called the
“Lease”) with respect to a portion (“Demised Premises”) of the building known as
5 Independence Way, Princeton, New Jersey (“Building”); and
     B. Landlord and Tenant are desirous of amending the Lease in certain
respects.
     NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto modify the Lease as follows:
     1. DEFINED TERMS. Except as specifically provided otherwise in this Fourth
Amendment of Lease, all defined terms contained in this Fourth Amendment of
Lease, shall, for the purposes hereof, have the same meaning ascribed to them in
the Lease.
     2. CREDIT DEMAND NOTICE. As of the date hereof, the date “December 31,
1996”, found on lines 3-4 of Paragraph 5.(A) to the Third Amendment of Lease
dated as of December 27, 1995 between Landlord and Tenant, shall be deemed
changed to “March 31, 1997”.

 



--------------------------------------------------------------------------------



 



     3. CORPORATE AUTHORITY. Tenant represents that the undersigned officer of
the Tenant corporation has been duly authorized on behalf of the Tenant
corporation to enter into this Fourth Amendment of Lease in accordance with the
terms, covenants and conditions set forth herein, and, upon Landlord’s request,
Tenant shall deliver an appropriate certification by the Secretary of the Tenant
corporation to the foregoing effect.
     4. LEASE RATIFICATION. Except as expressly amended by this Fourth Amendment
of Lease, that certain Third Amendment of Lease dated December 27, 1995, that
certain Second Amendment of Lease dated November 27, 1990, that certain letter
agreement dated July 31, 1986 and that certain First Amendment of Lease dated
January 5, 1987, the Lease, and all terms, covenants and conditions thereof,
shall remain in full force and effect and is hereby in all respects ratified and
confirmed.
     5. NO ORAL CHANGES. This Fourth Amendment of Lease may not be changed
orally, but only by a writing signed by both Landlord and Tenant.

     6. NO DEFAULT. Tenant confirms that (i) Landlord has complied with all of
its obligations contained in the Lease and (ii) no event has occurred and no
condition exists which, with the passage of time or the giving of notice, or
both, would constitute a default by Landlord under the Lease.

2



--------------------------------------------------------------------------------



 



THIRD AMENDMENT OF LEASE
     This THIRD AMENDMENT OF LEASE is made as of the 27th day of December, 1995
between 5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP, a New Jersey limited
partnership, having an address c/o Bellemead Management Co., Inc., 280 Corporate
Center, 4 Becker Farm Road, Third Floor, Roseland, New Jersey 07068-3788
(hereinafter called “Landlord”) and TOTAL RESEARCH CORPORATION, a New Jersey
corporation, having an office at 5 Independence Way, Princeton, New Jersey 08540
(hereinafter called “Tenant”).
W I T N E S S E T H :
     WHEREAS:
     A. Bellemead Development Corporation, predecessor-in-interest to Landlord,
and Tenant heretofore entered into a certain lease dated December 2, 1985, as
amended on July 31, 1986, January 5, 1987 and November 27, 1990 (said lease as
it was or may hereafter be amended is hereinafter called the “Lease”) with
respect to a portion (“Demised Premises”) of the building known as 5
Independence Way, Princeton, New Jersey (“Building”), for a term ending on
December 31, 1996 or on such earlier date upon which said term may expire or be
terminated pursuant to any conditions of limitation or other provisions of the
Lease or pursuant to law; and
     B. Tenant is desirous of (i) increasing the size of the Demised Premises by
the addition of 19,401 rentable square feet (“Additional Space”) on the second
(2nd) floor of the Building, as illustrated on Schedule A, attached hereto and
made a part hereof, (ii) reducing the size of the Demised Premises by
surrendering 8,278 rentable square feet (“Surrender Space”) on the third (3rd)
floor of the Building, as illustrated on Schedule B, attached hereto and made a
part hereof and (iii) extending the term so that it expires on the last day of
the month in which month occurs the tenth (10th) anniversary of the Additional
Space Commencement Date (hereinafter defined in Paragraph 2).

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto modify the Lease as follows:
     1. DEFINED TERMS. Except as specifically provided otherwise in this Third
Amendment of Lease, all defined terms contained in this Third Amendment of
Lease, shall, for the purposes hereof, have the same meaning ascribed to them in
the Lease.
     2. ADDITIONAL SPACE COMMENCEMENT DATE. The Demised Premises shall be deemed
expanded to include the Additional Space on the earlier of (“Additional Space
Commencement Date”) (i) the date Tenant takes possession of all or any part of
the Additional Space or (ii) the date by when the work described in Paragraph 3
hereof is substantially completed by Landlord. If the date referred to in
subsection (ii) of this Paragraph occurs prior to July 1, 1996 and Tenant does
not take possession of all or any part of the Additional Space prior to the date
referred to in subsection (ii) of this Paragraph, then, notwithstanding the
first sentence of this Paragraph, the Additional Space Commencement Date shall
be July 1, 1996. The work described in Paragraph 3 hereof shall be deemed
substantially completed by Landlord on the date by when both of the following
conditions have been met: (a) Landlord has procured, if required, a temporary or
permanent certificate of occupancy, permitting occupancy of the Additional Space
by Tenant and (b) the Landlord’s architect shall determine that Landlord has
substantially performed the work described in Paragraph 3 hereof. Substantial
completion by Landlord of the work described in Paragraph 3 hereof shall be
deemed to have occurred even though minor details of work remain to be done,
provided such details do not materially interfere with the Tenant’s use of the
Additional Space. As of the Additional Space Commencement Date, the attached
Schedule A shall be added to and become a part of Exhibit A (Rental Plan) to the
Lease. On or about the Additional Space Commencement Date, Landlord may deliver
to Tenant a notice (“Additional Space Commencement Date Notice”) confirming,
among other things, the inclusion of Additional Space within the Demised
Premises as of the

2



--------------------------------------------------------------------------------



 



Termination Date. The earliest date after the Requested Surrender Date by when
Tenant has delivered to Landlord the Surrender Space in the physical condition
and state of repair as required hereunder is hereinafter called the “Actual
Surrender Date”. If the Actual Surrender Date fails to occur by the Requested
Surrender Date, then, Tenant shall be deemed a holdover tenant for the Surrender
Space and shall be liable to Landlord under Article 55 of the Lease as if
June 30, 1996 were the Termination Date. As of the Actual Surrender Date,
Exhibit A (Rental Plan) to the Lease shall be deemed to have excluded therefrom
the Surrender Space, Nothing in this Paragraph shall be deemed to constitute a
release or discharge of Tenant with respect to any outstanding and unsatisfied
obligation or liability, whether unbilled or calculated, accrued or incurred
under the Lease, such as, but not limited to, Minimum Rent, Adjusted Minimum
Rent, additional rent and other charges payable by Tenant in connection with the
Surrender Space, up to and including the Actual Surrender Date.
     8. TERMINATION DATE. Notwithstanding anything to the contrary contained in
the Lease, the date set forth in the Lease for the expiration of the term
thereof is hereby modified so that the Termination Date shall be the last day of
the month in which month occurs the tenth (10th) anniversary of the Additional
Space Commencement Date.
     9. MINIMUM RENT. The Lease is hereby amended to provide that the Minimum
Rent, on an annual basis, shall be:
(i) SEVEN HUNDRED NINETY FIVE THOUSAND ONE HUNDRED FIFTY THREE AND 42/100
DOLLARS ($795,153.42) for the period commencing on the Additional Space
Commencement Date and ending on the third (3rd) anniversary of the Additional
Space Commencement Date, payable in advance on the first day of each calendar
month in equal monthly installments of SIXTY SIX THOUSAND TWO HUNDRED SIXTY TWO
AND 79/100 DOLLARS ($66,262,79);
(ii) ONE MILLION SEVENTEEN THOUSAND FIFTY SIX AND 70/100 DOLLARS ($1,017,056.70)
for the period commencing on the day immediately following the third (3rd)
anniversary of the Additional Space Commencement Date and ending on the seventh
(7th) anniversary of the Additional Space Commencement Date, payable in advance
on the first day of each calendar

8



--------------------------------------------------------------------------------



 



month in equal monthly installments of EIGHTY FOUR THOUSAND SEVEN HUNDRED FIFTY
FOUR AND 73/100 DOLLARS ($84,754.73); and

(iii) ONE MILLION SEVENTY THOUSAND FIVE HUNDRED EIGHTY SIX AND 00/100 DOLLARS
($1,070,586.00) for the period commencing on the day immediately following the
seventh (7th) anniversary of the Additional Space Commencement Date and ending
on the Termination Date, payable in advance on the first day of each calendar
month in equal monthly installments of EIGHTY NINE THOUSAND TWO HUNDRED FIFTEEN
AND 50/100 DOLLARS ($89,215.50).
     10. ADDITIONAL SPACE LEASE AMENDMENT. Section 36.2 of the Lease shall be
amended as of the Additional Space Commencement Date to provide that (i) the
Demised Premises shall be deemed to contain a floor area of 48,663 square feet
and (ii) the Occupancy Percentage shall be 43%. If, however, the Actual
Surrender Date does not occur by the Additional Space Commencement Date, then,
(a) for the period beginning on the Additional Space Commencement Date and
ending on the day prior to the Actual Surrender Date, Section 36.2 of the Lease
shall be amended to provide that (A) the Demised Premises shall be deemed to
contain a floor area of 56,941 square feet and (B) the Occupancy Percentage
shall be 50.3% and (b) for the period beginning on and at all times after the
Actual Surrender Date, Section 36.2 of the Lease shall be amended as set forth
in the first sentence of this Paragraph.
     11. FIRST TAX YEAR. For purposes of computing the additional rent accruing
after the Additional Space Commencement Date that is due Landlord under
Section 36.4(1) of the Lease, as of the Additional Space Commencement Date,
(A) Section 36.1(4) of the Lease shall be deleted and replaced with the
following new Section 36.1(4): “The First Tax Year shall mean the calendar year
ending December 31, 1996. Tax Year shall mean any calendar year thereafter;” and
(B) Section 36.1(2) of the Lease shall be deleted and replaced with the
following new Section 36.1(2): “The Base Tax Rate shall mean the real estate tax
rate in effect on the date of the Third Amendment of Lease;”
     12. FIRST OPERATION YEAR. For purposes of computing the additional rent
accruing after the Additional Space Commencement

9



--------------------------------------------------------------------------------



 



SECOND AMENDMENT OF LEASE
     This SECOND AMENDMENT OF LEASE is made as of the 27th day of November, 1990
between 5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP, a New Jersey limited
partnership, having an address c/o Bellemead Management Co., Inc., 280 Corporate
Center, 4 Becker Farm Road, Roseland, New Jersey 07068 (hereinafter called
“Landlord”) and TOTAL RESEARCH CORPORATION, a New Jersey corporation, having an
office at 5 Independence Way, Princeton, New Jersey 08540 (hereinafter called
“Tenant”).
W I T N E S S E T H :
     WHEREAS:
     A. Bellemead Development Corporation, predecessor-in-interest to Landlord,
and Tenant heretofore entered into a certain lease dated December 2, 1985, as
amended on July 31, 1986 and January 5, 1987 (said lease as it was or may
hereafter be amended is hereinafter called the “Lease”) with respect to a
portion (“Demised Premises”) of the building known as 5 Independence Way,
Princeton, New Jersey (“Building”), for a term ending on December 31, 1991 or on
such earlier date upon which said term may expire or be terminated pursuant to
any conditions of limitation or other provisions of the Lease or pursuant to
law;
     B. Tenant is desirous of increasing the size of the Demised Premises by the
addition of some 5,278 rentable square feet (“Additional Space I”) on the third
(3rd) floor of the Building as illustrated on Schedule A, attached hereto and
made a part hereof;
     C. Tenant is also desirous of further increasing the size of the Demised
Premises by the addition of some 3,000 rentable square feet (“Additional Space
II”) on the third (3rd) floor of the Building as illustrated on Schedule B,
attached hereto and made a part hereof; and
     D. The parties desire to amend the Lease in certain other respects.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained, the parties hereto modify the Lease as follows:





--------------------------------------------------------------------------------



 



     1. All defined terms contained in this First Amendment of Lease, shall, for
the purposes hereof, have the same meaning ascribed to them in the Lease.
     2. The Demised Premises shall be deemed expanded to include Additional
Space I on the date occurring five (5) days after Landlord sends Tenant a notice
stating that Additional Space I is free of any occupants (the date occurring
five (5) days after Landlord sends Tenant said notice is hereinafter referred to
as “Additional Space I Commencement Date*”). As of the Additional Space I
Commencement Date, the attached Schedule A shall be added to and become a part
of Exhibit A to the Lease. On or about the Additional Space I Commencement Date,
Landlord shall deliver to Tenant a notice (“Additional Space I Commencement Date
Notice”) confirming, among other things, the inclusion of Additional Space I
within the Demised Premises as of the Additional Space I Commencement Date.
Tenant shall acknowledge receipt of the Additional Space I Commencement Date
Notice by signing a copy of same and returning it to Landlord within five
(5) days after Tenant’s receipt thereof.
     3. The Demised Premises shall be deemed further expanded to include
Additional Space II on February 1, 1992 (hereinafter referred to as “Additional
Space II Commencement Date”). As of the Additional Space II Commencement Date,
the attached Schedule B shall be added to and become a part of Exhibit A to the
Lease. On or about the Additional Space II Commencement Date, Landlord shall
deliver to Tenant a notice (“Additional Space II Commencement Date Notice”)
confirming, among other things, the inclusion of Additional Space II within the
Demised Premises as of the Additional Space II Commencement Date. Tenant shall
acknowledge receipt of the Additional Space II Commencement Date Notice by
signing a copy of same and returning it to Landlord within five (5) days after
Tenant’s receipt thereof.
     4. Notwithstanding anything to the contrary contained in the Lease, the
date set forth in the Lease for the expiration of the term thereof is hereby
modified so that the Termination Date shall be December 31, 1996.
 

*   Which shall not be before April 1, 1991

2



--------------------------------------------------------------------------------



 



SECOND AMENDMENT OF LEASE
     This SECOND AMENDMENT OF LEASE is made as of the 27th day of November, 1990
between 5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP, a New Jersey limited
partnership, having an address c/o Bellemead Management Co., Inc., 280 Corporate
Center, 4 Becker Farm Road, Roseland, New Jersey 07068 (hereinafter called
“Landlord”) and TOTAL RESEARCH CORPORATION, a New Jersey corporation, having an
office at 5 Independence Way, Princeton, New Jersey 08540 (hereinafter called
“Tenant”).
     W I T N E S S E T H :
     WHEREAS:
     A. Bellemead Development Corporation, predecessor-in-interest to Landlord,
and Tenant heretofore entered into a certain lease dated December 2, 1985, as
amended on July 31, 1986 and January 5, 1987 (said lease as it was or may
hereafter be amended is hereinafter called the “Lease”) with respect to a
portion (“Demised Premises”) of the building known as 5 Independence Way,
Princeton, New Jersey (“Building”) , for a term ending on December 31, 1991 or
on such earlier date upon which said term may expire or be terminated pursuant
to any conditions of limitation or other provisions of the Lease or pursuant to
law;
     B. Tenant is desirous of increasing the size of the Demised Premises by the
addition of some 5,278 rentable square feet (“Additional Space I”) on the third
(3rd) floor of the Building as illustrated on Schedule A, attached hereto and
made a part hereof;
     C. Tenant is also desirous of further increasing the size of the Demised
Premises by the addition of some 3,000 rentable square feet (“Additional Space
II”) on the third (3rd) floor of the Building as illustrated on Schedule B,
attached hereto and made a part hereof; and
     D. The parties desire to amend the Lease in certain other respects.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained, the parties hereto modify the Lease as follows:

 



--------------------------------------------------------------------------------



 



     5. The Lease is hereby amended to provide that the Minimum Rent, on an
annual basis, shall be:
(i) FIVE HUNDRED TWENTY SIX THOUSAND SEVEN HUNDRED SIXTEEN AND 00/100 DOLLARS
($526,716.00) for the period commencing on January 1, 1988 and ending one
(1) day prior to the date occurring four (4) months after the Additional Space I
Commencement Date, payable in advance on the first day of each calendar month in
equal monthly installments of FORTY THREE THOUSAND EIGHT HUNDRED NINETY THREE
AND 00/10 DOLLARS ($43,893.00);
(ii) SIX HUNDRED TWENTY ONE THOUSAND SEVEN HUNDRED TWENTY AND 00/100 DOLLARS
($621,720.00) for the period commencing on the date occurring four (4) months
after the Additional Space I Commencement Date and ending one (1) day prior to
the Additional Space II Commencement Date, payable in advance on the first day
of each calendar month in equal monthly installments of FIFTY ONE THOUSAND EIGHT
HUNDRED TEN AND 00/100 DOLLARS ($51,810.00); and
(iii) SIX HUNDRED SEVENTY FIVE THOUSAND SEVEN HUNDRED TWENTY AND 00/100 DOLLARS
($675,720.00) for the period commencing on the Additional Space II Commencement
Date and ending on the Termination Date, payable in advance on the first day of
each calendar month in equal monthly installments of FIFTY SIX THOUSAND THREE
HUNDRED TEN AND 00/100 DOLLARS ($56,310.00).
     6. Section 36.2 of the Lease shall be amended as of the Additional Space I
Commencement Date to provide that (i) the Demised Premises shall be deemed to
contain a floor area of 34,540 square feet and (ii) the Occupancy Percentage
shall be 30.5 percent.
     7. Section 36.2 of the Lease shall be further amended as of the Additional
Space II Commencement Date to provide that (i) the Demised Premises shall be
deemed to contain a floor area of 37,540 square feet and (ii) the Occupancy
Percentage shall be 33.15 percent.
     8. As of the date hereof, delete from Section 57.1 of the Lease the phrase
“with a copy to: Sanford Grossman, Esq., Simpson, Thacher & Bartlett, one
Battery Park Plaza, New York, New York 10004”.
     9. As of the date hereof, Article 60 shall be deleted from the Lease.
     10. If, on the date hereof, Landlord receives from Tenant security in the
form of (y) $100,000.00 cash or (z) a $100,000.00

3



--------------------------------------------------------------------------------



 



FIRST AMENDMENT OF LEASE
     THIS AGREEMENT is made this 5th day of January, 1987 between 5 INDEPENDENCE
ASSOCIATES LIMITED PARTNERSHIP, a New Jersey limited partnership, having an
address c/o Bellemead, 4 Becker Farm Road, Roseland, New Jersey 07068
(“Landlord”) and TOTAL RESEARCH CORPORATION, a New Jersey corporation, having an
address at 5 Independence Way, Princeton, New Jersey 08540 (“Tenant”).
INTRODUCTION
     Landlord and Tenant have previously entered into a certain Agreement of
Lease with Rider to Lease dated December 2, 1985
(the “Lease”) for a portion of the fourth (4th) floor (the “Demised Premises”)
in the building located at 5 Independence Way, Princeton, New Jersey 08540
(“Building”).
     Tenant is desirous of increasing the size of the Demised Premises by the
addition of some 12,262 square feet on the fourth (4th) floor (“Additional
Space”) as illustrated on Exhibit A attached hereto and made a part hereof. The
parties hereto desire to modify the Lease in certain respects.
AGREEMENT
     Landlord and Tenant hereby agree as follows:
     1. The Demised Premises shall include the Additional Space on a date
(“Additional Space Commencement Date”) which shall be the day when either
(i) Substantial Completion (as defined in Section 37.1 of the Rider to Lease) of
the Additional Space occurs or (ii) Tenant or anyone claiming’ under or through
Tenant first occupies the Additional Space for the conduct of its business,
whichever occurs earlier.

 



--------------------------------------------------------------------------------



 



31, 1991 (“Termination Date”).
     3. The Additional Space shall be completed and prepared for Tenant’s
occupancy in the manner, and subject to the terms, conditions and covenants set
forth on Exhibit B. attached hereto and made a part hereof. The services,
materials and work to be so furnished, installed and performed in the Additional
Space by Landlord are hereinafter referred to as “Tenant’s Work”.
     4. In connection with Tenant’s Work, Tenant shall prepare a final plan or
final set of plans and specifications (“Final Plan”) which shall contain
complete information and dimensions necessary for the construction and finishing
of the Additional Space and for the engineering in connection therewith.
     5. Landlord shall grant Tenant an allowance in the amount of Six and 00/100
Dollars ($6.00) per useable square foot contained within the Additional Space
less TWENTY TWO THOUSAND FIVE HUNDRED FIFTY FOUR AND 00/100 DOLLARS ($22,554.00)
pursuant to that certain letter agreement between Landlord and Tenant dated
October 16, 1986 said allowance shall be applied in reduction of Tenant’s
obligation to pay Landlord all costs and expenses incurred by Landlord in
performing Tenant’s “extra work” (defined in Paragraph E.1. of Exhibit B). The
difference between the cost of Tenant’s Work and said allowance plus an
additional $2.50 per useable square foot shall be paid by Landlord to Tenant to
be applied toward moving, decorating and telephone installation, and shall be
reimbursed to Tenant by Landlord within thirty (30) days following the
Additional Space Commencement Date.
     6. The Agreement of Lease is hereby amended to provide that Tenant shall
pay to Landlord an annual minimum rent (“Minimum Rent”) at the rate of FIVE
HUNDRED TWENTY SIX THOUSAND SEVEN HUNDRED SIXTEEN AND 00/100 DOLLARS
($526,716.00), payable in advance in equal monthly installments of FORTY THREE
THOUSAND EIGHT HUNDRED NINETY THREE AND 00/100 DOLLARS ($43,893.00).
     7. Article 37.3 of the Rider to Lease is hereby amended to provide that the
Rent Commencement Date shall be January 1, 1988.
     8. Article 36.2 of the Rider to Lease shall be deemed as of the Additional
Space Commencement Date to provide that (i) the

-2-



--------------------------------------------------------------------------------



 



29,262 square feet, and (ii); the Occupancy percentage shall be 26 percent.
     9. The first sentence of Article 33 is hereby deleted and the following
shall be deemed inserted as the new first sentence of Article 33: “Tenant has
deposited with Landlord the sum of $87,786.00 as security for the faithful
performance and observance by Tenant of the terms, provisions and conditions of
this Lease:”
     10. The first sentence of Article 64.1 is hereby deleted and the following
shall be deemed inserted as the new first sentence of Article 64.1: “Tenant, in
lieu of cash, may deliver to Landlord an irrevocable negotiable Letter of Credit
(the “Letter of Credit”) issued by and drawn on a bank or trust company in form
and content reasonably acceptable to Landlord for the account of Landlord, in
the amount of $87,786.00.”
     11. The following Article 65 shall hereby be added to the Rider of Lease:
          65. ADDITIONAL SECURITY
          65.1 Supplementing the requirements of paragraph 33 of the Printed
Portion of this Lease and Section 64.1 of the Rider to Lease, Tenant shall
deposit with Landlord no later than February 1, 1987 an additional sum in the
amount of $131,689.00 as further security (“Additional Security”) for the
faithful performance and observance by Tenant of the terms, provisions and
conditions of this Lease.
          65.2 Tenant, in lieu of cash, may deliver to Landlord an irrevocable
negotiable Letter of Credit (“Letter of Credit for Additional Security”) issued
by and drawn on a bank or trust company in form and content reasonably
acceptable to Landlord for the account of Landlord, in the amount of
$131,689.00. The Letter of Credit for Additional Security shall be for one year
and shall be renewed by Tenant each and every year until the termination of this
Lease. Each renewal shall be delivered to Landlord not less than 60 days before
the expiration of the then current Letter of Credit for Additional Security.
Failure to deliver such new Letter of Credit for Additional Security on or
before said date shall be a material breach of this Lease and Landlord shall
have the right, among other remedies provided hereunder, to present for payment
the existing Letter of Credit for Additional Security.
          65.3 At Tenant’s election, Tenant may, in lieu of delivering
$131,689.00 or the Letter of Credit for Additional Security, furnish Landlord no
later than December 7, 1986 a personal guarantee in form satisfactory to
Landlord (“Personal Guarantee”) executed individually by the President and Chief
Executive Officer of Tenant (“Guarantor”) as security for the faithful
performance and observance by Tenant of the terms, conditions and provisions of
this Lease.

-3-



--------------------------------------------------------------------------------



 



STANDARD FORM OF OFFICE LEASE
AGREEMENT OF LEASE, made as of this 2nd day of December 1985, between BELLEMEAD
DEVELOPMENT CORPORATION, a Delaware corporation, having an office at 4 Becker
Farm Road, Roseland, New Jersey 07068 (the “Landlord”), and TOTAL RESEARCH
CORPORATION, a New Jersey corporation, having an address at 352 Wall Street,
Princeton, New Jersey 08540 (the “Tenant”).
WITNESSETH: Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord a portion of the fourth floor of a certain office building located at 5
Independence Way, Princeton, New Jersey (the “Premises” or “Demised Premises”),
more particularly shown upon the Rental Plan annexed hereto and made a part
thereof as Exhibit “A,” for a term commencing and terminating as set forth in
Article 37 of the Rider to Lease.
          The annual minimum rent (the “Minimum Rent”) for the Premises shall be
Three Hundred Six Thousand Dollars ($306,000.00) payable monthly in advance in
equal installments of Twenty-Five Thousand Five Hundred Dollars ($25,500.00) on
the first day of each calendar month during the term of this lease. Rent for any
partial month at the commencement or termination of the term of this Lease shall
be appropriately prorated.
          Installments of Minimum Rent payable hereunder shall be paid at the
office of Landlord or at such other place as Landlord may designate from time to
time by written notice to Tenant hereunder.

 



--------------------------------------------------------------------------------



 



RIDER TO LEASE
          Dated: December 5, 1985

     
LANDLORD:
  BELLEMEAD DEVELOPMENT CORPORATION
 
   
TENANT:
  TOTAL RESEARCH CORPORATION
 
   
PREMISES:
  A portion of the fourth floor

 
  5 Independence Way

 
  Princeton, New Jersey

          36. DEFINITIONS; DEMISED PREMISES; ADJUSTED MINIMUM RENT
          36.1 Definitions. For purposes of this Article, the following terms
shall have the meanings set forth below:
          (1) Assessed Valuation shall mean the assessed valuation of the Real
Estate for the First Tax Year, as such assessed valuation is or may be
ultimately determined by final administrative or judicial proceedings, or by
abatement by an appropriate taxing authority;
          (2) Base Tax Rate shall mean the real estate tax rate in effect on the
date of this Lease;
          (3) First Operating Year shall mean the calendar year ending
December 31, 1986. Operating Year shall mean any calendar year thereafter;
          (4) First Tax Year shall mean the calendar year in which the Building
is assessed as a completed building. Tax Year shall mean any calendar year
thereafter;
          (5) Land shall mean the land described in Exhibit C to this Lease;
          (6) Occupancy Percentage shall mean the percentage of Tenant’s
occupancy of the entire Building;
          (7) Real Estate Tax Base shall mean the amount determined by
multiplying the Assessed Valuation by the Base Tax Rate;
          (8) Taxes shall mean all real estate taxes, charges and assessments
imposed upon the Land, Building and other improvements thereon (collectively,
the “Real Estate”). If and to the extent that due to change in the method of
taxation or assessment, any franchise, capital stock, capital gains, rent,
income, profit or any other tax or charge shall be substituted in whole or in
part for the current ad valorem Taxes now or hereafter imposed upon the Real
Estate, such franchise, capital stock, capital gains, rent, income, profit or
other tax or charge shall be deemed included in the term “Taxes” for the
purposes of this Article;
          36.2 The Demised Premises shall be deemed to contain a floor area of
17,000 square feet and the building of which the Demised Premises form a part
(“Building”) shall be deemed to contain a total floor area of 113,244 square
feet. Tenant’s Occupancy Percentage shall be 15.0 percent. Landlord represents
that of the 17,000 rentable square feet, 14,500 square feet will be usable by
Tenant. Of the total floor area, (113,244 square feet) the Building contains
96,574 usable square feet. The

 



--------------------------------------------------------------------------------



 



6, 1985, and (ii) the Plans shall have been approved by December 16, 1985 (the
“Estimated Commencement Date”). Notwithstanding the above, the commencement date
(“Commencement Date”) as defined, fixed and ascertained in this Article shall be
the date upon which the work required to be performed by the Landlord pursuant
to the Work Letter attached hereto as Exhibit “B” (the “Work”), shall be
substantially completed. The Work shall be deemed to be substantially completed
(“Substantial Completion”) for all purposes hereunder, on the earlier of the
date upon which:
          A. (i) Landlord has procured a temporary or permanent Certificate of
Occupancy, permitting occupancy of the Demised Premises, by the Tenant; and
(ii) the Landlord’s architects shall have certified that Landlord has
substantially performed the Work. Substantial Completion shall be deemed to have
occurred even though minor details of work remain to be done, provided such
details do not materially interfere with the Tenant’s use of the Demised
Premises,
or
          B. Tenant shall have taken possession of all or any part of the
Demised Premises.
          37.2 On or after determination of the Commencement Date as above
provided. Landlord shall deliver to Tenant a notice (“Commencement Date Notice”)
fixing the Commencement Date and termination date which shall be a date five
(5) years and seven (7) months after the Commencement Date (“Termination Date”).
          37.3 The date upon which Tenant’s obligation for the payment of the
Minimum Rent and Adjusted Minimum Rent hereunder shall commence (“Rent
Commencement Date”) shall be deemed to be nineteen months after the Commencement
Date.
          37.4 If, prior to the Commencement Date, Tenant shall enter the
Demised Premises to make any installations of its equipment, fixtures and
furnishings. Landlord shall have no liability or obligation for the care or
preservation of Tenant’s property.
          37.5 Landlord agrees to provide access to the telephone company during
the course of construction, to permit Tenant’s installations of telephones.
However, the parties agree that the failure of the telephone company to complete
the telephone installation and to provide service shall not delay or defer the
determination of the Commencement Date or the Rent Commencement Date and the
obligation of tenant to pay rent therefrom.
          37.6 Anything contained in this Article 37 to the contrary
notwithstanding, if for any reason the Premises are not ready for occupancy on
the Estimated Commencement Date, this Lease shall nevertheless continue in full
force and effect; the Commencement Date shall be postponed until substantial
completion has occurred and the Rent Commencement Date shall be postponed for a
like number of days. The Termination Date shall be adjusted to provide the full
term set forth in Section 37.2 hereinabove. Anything contained in this
Article 37 to the contrary notwithstanding. Landlord agrees that in the event
the Demised Premises are not substantially complete on or prior to the “Outside
Date” as hereinafter defined Tenant shall have the option to terminate and
cancel this Lease, provided, however, that Tenant shall have served written
notice of its election under this

-5-



--------------------------------------------------------------------------------



 



Article to cancel and terminate the Lease within five (5) days following said
Outside Date. For purposes of this Article, Outside Date shall be defined as
May 1, 1986, subject to an extension for any delays which are attributable to
Tenant, its agents, or its employees. If Tenant shall fail to deliver notice to
terminate and cancel this Lease, this lease shall remain in full force and
effect. The rights granted to Tenant in this paragraph to terminate the Lease
are conditioned upon Tenant’s execution of the Lease by December 27, 1985 and
delivery of the Plans to Landlord by December 16, 1985.
          38. LANDLORD’S WORK; LANDLORD’S WORK LETTER
          38.1 Annexed hereto as Exhibit “B” and made a part hereof is
Landlord’s work letter (the “Work Letter”). Tenant agrees that it shall either
approve Landlord’s drawings or provide to Landlord on or before the 16th day of
December, 1985, such drawings and specifications (the “Plans”), a preliminary
version of which is attached hereto as Exhibit “F”, required by Landlord for
Tenant’s layout, partitioning, electrical, reflecting ceiling and other
installations for the approval and acceptance of Landlord. Landlord shall
furnish and install in accordance with such Plans, so much of the work required
by Tenant by the above Plans as allowed by Landlord’s Work Letter, and attached
itemized list in Exhibit G (the “Item List”) at no additional cost to Tenant. To
the extent Tenant’s final drawings require work, the cost of which is not in
excess of 104% of the cost contemplated by the Work Letter or the Item List,
such work shall be reduced to an “Extra or Change Order” to be executed by both
Landlord and Tenant, which shall indicate the work required, the cost thereof,
and the additional time required, if any, for completion. Tenant shall be
responsible for any delays in completing the Demised Premises by reason of
Tenant’s failure to furnish Landlord with the requisite approvals and drawings.
          38.2 Anything contained in this Article 38 and the Work Letter to the
contrary notwithstanding, Landlord agrees to credit (the “Relocation Credit”)
towards the cost of relocation expenses an amount equal to $5,000. The
Relocation Credit shall only be applicable towards the cost of relocation
expenses and Landlord shall remit to Tenant an amount equal to the Relocation
Credit within thirty (30) days after the Commencement Date.
          39. HEATING, AIR-CONDITIONING AND VENTILATION; LEGAL HOLIDAYS; “AFTER
HOURS”
          39.1 Notwithstanding the provisions of subsections (b) and (e) of
Article 28 of this Lease, but subject to all of the other terms, covenants and
conditions of said Article 28, Landlord shall provide and furnish appropriate
heat, air-conditioning, or ventilation to the Demised Premises between the hours
of 8:00 A.M. and 6:00 P.M., Monday through Friday, other than Legal Holidays
(which are listed on Exhibit “E”), attached to this Lease.
          39.2 At all other times not otherwise provided for in Section 39.1
above. Landlord agrees that it shall, upon prior written request from Tenant,
provide after-hours air-conditioning, ventilation or heating, as the case may
be, for which Tenant shall pay to Landlord as additional rent hereunder, a sum
equal to $75.00 per hour for providing heat, and $75.00 per hour for providing
air-conditioning, that being intended to cover

-6-



--------------------------------------------------------------------------------



 



Year. Thereafter, if for any subsequent Lease year the average tenant occupancy
of the Building is below ninety-five (95%), the Building Operating Costs for any
such year shall be adjusted by Landlord to the amount that such Building
Operating Costs would have been if the average tenant occupancy during that year
had been ninety-five (95%) percent.
          36.6 If, pursuant to any Tax Statement or Operating Statement showing
Taxes or Building Operating Costs for any year subsequent to the First Tax Year
or First Operating Year, respectively, there shall be an additional amount
payable or a refund due with respect to Taxes and/or Building Operating Costs
for the period covered by such statement(s), the amount payable by the Tenant to
the Landlord as additional rent or the amount due to the Tenant as a refund,
shall be calculated and paid accordingly. If such calculation takes place and/or
any payment in connection therewith becomes payable after the expiration of the
term of this Lease, this provision shall be deemed to Have survived such
expiration. However, it is agreed by the parties that any refund shall not in
any way operate to reduce the Minimum Rent.
          36.7 Any increase in additional rent under this Article shall be
prorated for the final Operating Year if such Operating Year covers a period of
less than twelve (12) full months. Tenant’s obligation to pay additional rent
under this Article for the final Operating Year shall survive the expiration of
the term of this Lease.
          36.8. In the event that the payment of any sum required to be paid by
Tenant to Landlord under this Lease (including, without limiting the generality
of the foregoing, Minimum Rent, Adjusted Minimum Rent, or payment made by
Landlord under any provision of this Lease for which Landlord is entitled to
reimbursement by Tenant) shall become overdue for 15 days beyond the date on
which they are due and payable as provided in this Lease*, then a delinquency
service charge equal to four percent of the amount overdue shall become
immediately due and payable to Landlord as liquidated damages for Tenants’
failure to make prompt payment. Further, such delinquency service charge shall
be payable on the first day of the month next succeeding the month during which
such late charges become payable as additional rent, together with interest on
the amounts overdue from the date on which they became due and payable. In the
event of nonpayment of any delinquency service charges and interest provided for
above, Landlord shall have, in addition to all other rights and remedies, all
the rights and remedies provided for herein and by law in the case of nonpayment
of rent. No failure by Landlord to insist upon the strict performance by Tenant
of Tenant’s obligations to pay late charges shall constitute a waiver by
Landlord of its rights to enforce the provisions of this Section 36.8 in any
instance thereafter occurring. The provisions of this Section 36.8 shall not be
construed in any way to extend any notice period provided for in this Lease.
          37. COMMENCEMENT OF TERM; ESTIMATED COMMENCEMENT DATE; COMMENCEMENT
DATE AND TERMINATION DATE; RENT COMMENCEMENT DATE
          37.1 The parties intend that the Lease shall commence on or about
March 1, 1986 provided that the following shall have occurred: (i) Tenant shall
have executed this Lease by December
 

*   More than once in any 12 month period

-4-